DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tamura et al. (US PGPub 2005/0023742 A1).
As to claim 1, Tamura et al. teaches a media processing apparatus (C) comprising:
a transporter (705) that transports media (paragraphs [0140]-[0141]);
a stacking tray (71) on which the media transported by the transporter are stacked (paragraph [0142]);
a binder (700) that binds an upstream end portion of a media bundle (Sa) in a transport direction of the media (figure 5), the media bundle being a bundle of the media stacked in the stacking tray (paragraph [0142]);
a pair of ejection rollers (911, 912) that eject the media bundle downstream in the transport direction by nipping the media bundle (Sa), the upstream end portion of the media bundle is bound, and by rotating (paragraph [0180] and figures 14B-15B);
a displacement mechanism (M4 and 901) comprising a swing unit (901) that displaces a first roller (911) of the pair of ejection rollers (911, 912) to a nipping position (figures 14B, 15B) at which the media bundle is nipped and a separated position (figure 15A) at which the first roller is separated from the media bundle (paragraphs [0192] and [0201]-[0203]); and
a control portion comprising a controller (the structure responsible for the control shown in figure 16) that controls at least the pair of ejection rollers and the displacement mechanism (paragraph [0027]), wherein
the control portion, when the media bundle (Sa), the upstream end portion of the media bundle is bound, is to be ejected from the stacking tray, disposes the first roller at 
the stacking tray (71) has
a stacking surface on which the media bundle is stacked in an orientation in which the media bundle is inclined upward from upstream to downstream in the transport direction (figures 5 and 14-15) and 
a reverse movement suppressing portion (74A) comprising an abutting surface (interior surface of 74A shown in contact with the sheets in figures 14A-15A) that is configured to abut the media bundle and that suppresses reverse movement of the media bundle stacked on the stacking surface from downstream to upstream in the transport direction (see figure 15A and paragraph [0202]), and 
the control portion controls the reverse movement suppressing portion to suppress reverse movement of the media bundle when displacing the first roller to the separated position during ejection of the media bundle (see figures 15A and 16 and paragraph [0202]).
As to claim 7, Tamura et al. teaches wherein a second roller (912) of the pair of ejection rollers (911, 912) is a driving roller to which a driving force is applied to rotate and the first roller is a driven roller that rotates with rotation of the second roller (figure 11 and paragraph [0177]), and the first roller (911) is disposed above the second roller (912; figures 11, 14-15).
As to claim 8, Tamura et al. teaches wherein when viewed from an ejection direction of the media bundle ejected by the pair of ejection rollers, the nipping position of the media bundle nipped by the pair of ejection rollers overlaps a position at which the binder performs a binding processing operation on the media bundle (figures 5, 11-15, where when viewed along the ejection path of the sheets from the binding position to the nip of 911, 912, the nipping position is considered to overlap with the position at which the binder 700 performs the binding processing operation).
As to claim 9, Tamura et al. teaches wherein the control portion, when ejecting the media bundle, changes in accordance with a size of the media at least one of a number of times the first roller is displaced to the separated position, a separation time of the first roller, a time until the first roller is displaced to the separated position, an ejection speed of the media bundle, or a separation distance of the first roller from the media bundle (paragraphs [0193] and [0209]).
As to claim 12, Tamura et al. teaches a media processing apparatus (C) comprising:
a transporter (705) that transports media (paragraphs [0140]-[0141]);
a stacking tray (71) on which the media transported by the transporter are stacked (paragraph [0142]);
a binder (700) that binds an upstream end portion of a media bundle (Sa) in a transport direction of the media (figure 5), the media bundle being a bundle of the media stacked in the stacking tray (paragraph [0142]);

a displacement mechanism (M4 and 901) comprising a swing unit (901) that displaces a first roller (911) of the pair of ejection rollers (911, 912) to a nipping position (figures 14B, 15B) at which the media bundle is nipped and a separated position (figure 15A) at which the first roller is separated from the media bundle (paragraphs [0192] and [0201]-[0203]); and
a control portion comprising a controller (the structure responsible for the control shown in figure 16) that controls at least the pair of ejection rollers and the displacement mechanism (paragraph [0027]), wherein
the control portion, when the media bundle (Sa), the upstream end portion of the media bundle is bound, is to be ejected from the stacking tray, disposes the first roller at the nipping position and starts ejection of the media bundle (figure 14B), displaces the first roller to the separated position during ejection of the media bundle (figure 15A), and thereafter, disposes the first roller again at the nipping position to perform ejection of the media bundle (figure 15B; paragraphs [0201]-[0203]),
wherein when viewed from an ejection direction of the media bundle ejected by the pair of ejection rollers, the nipping position of the media bundle nipped by the pair of ejection rollers overlaps a position at which the binder performs a binding processing operation on the media bundle (figures 5, 11-15, where when viewed along the ejection path of the sheets from the binding position to the nip of 911, 912, the nipping position is considered to overlap with the binding processing position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US PGPub 2005/0023742 A1) in view of Akagawa et al. (JP 2006008370 A).
As to claim 10, Tamura et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the control portion, when ejecting the media bundle, changes in accordance with a number of the media in the media bundle at least one of a number of times the first roller is displaced to the separated position, a separation time of the first roller, a time until the first roller is displaced to the separated position, an ejection speed of the media bundle, or a separation distance of the first roller from the media bundle. Note that Tamura et al. teaches the separation of the first roller (911) to relieve bending of the stapled and folded sheets (paragraphs [0202] and [0209]). 
Akagawa et al. teaches the greater the number of sheets in a stack the greater the bending (or buckling) of the bundle (see first paragraph of the Tech-Problem section). One skilled in the art before the effective filing date would have found it obvious, based on this to have the control take measures to remove the additional bending or buckling due to a greater number of sheets through adjustments to the 
It would have been obvious to one skilled in the art before the effective filing date to modify Tamura et al. to have wherein the control portion, when ejecting the media bundle, changes in accordance with a number of the media in the media bundle at least one of a number of times the first roller is displaced to the separated position, a separation time of the first roller, a time until the first roller is displaced to the separated position, an ejection speed of the media bundle, or a separation distance of the first roller from the media bundle as suggested by Akagawa et al. because the thicker the sheet bundle the more bend that needs to be removed in the discharge processing (see first paragraph of the Tech-Problem section) with predictable results.

Allowable Subject Matter
Claim 13 is allowed. Claims 3-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
With respect to the argument that Tamura et al. does not teach all of the limitations of the invention because the ejection claw 74A of Tamura et al. supports the stack of sheets even when the stack does not eject or is not moving in a reverse direction on pages 8-13, it is noted that the features upon which applicant relies (i.e., the support not supporting the bundle at other times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is believed that the Tamura et al. a reverse movement suppressing portion (74A) comprising an abutting surface (interior surface of 74A shown in contact with the sheets in figures 14A-15A) that is configured to abut the media bundle and that suppresses reverse movement of the media bundle stacked on the stacking surface from downstream to upstream in the transport direction (see figure 15A and paragraph [0202]) and the control portion controls the reverse movement suppressing portion to suppress reverse movement of the media bundle when displacing the first roller to the separated position during ejection of the media bundle 
With respect to the argument that Tamura et al. does not teach the nipping position of the medium bundle that is nipped by the pair of ejection rollers overlaps a position at which the binder performs a binding operation on the media bundle on pages 11-12, it is considered that Tamural et al. does teach when viewed from an ejection direction of the media bundle ejected by the pair of ejection rollers, the nipping position of the media bundle nipped by the pair of ejection rollers overlaps a position at which the binder performs a binding processing operation on the media bundle (figures 5, 11-15, where when viewed along the ejection path of the sheets from the binding position to the nip of 911, 912, the nipping position is considered to overlap with the position at which the binder 700 performs the binding processing operation). Therefore, it is considered that Tamura et al. reads on all of the limitations of the claimed invention as noted above in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/JENNIFER BAHLS/Primary Examiner, Art Unit 2853